Exhibit 10.146

MERS MIN: 8000101-0000004464-3

MB ST. LOUIS CHESTNUT, L.L.C.,
a Delaware limited liability company, as Borrower

(Borrower)

to

DANIEL S. HUFFENUS, as trustee (Trustee)
for the benefit of

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., a Delaware corporation,
as nominee of Lender, as beneficiary (Beneficiary)

--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

This document serves as a Fixture Filing under the Uniform Commercial Code.

--------------------------------------------------------------------------------

Dated:

As of December 21, 2006

 

Location:

St. Louis, Missouri

 

County:

St. Louis

 

Borrower’s Federal Tax I.D. No.:

 

 

 

Borrower’s Organizational No.:

 

 

 

 

 

 

PREPARED BY AND UPON
RECORDATION RETURN TO:

 

 

 

 

 

Katten Muchin Rosenman LLP
401 South Tryon Street, Suite 2600
Charlotte, North Carolina 28202
Attention: Daniel S. Huffenus, Esq.

 

 


--------------------------------------------------------------------------------


DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

THIS DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING (this “Security
Instrument”) is made as of this 21 day of December, 2006 by MB ST. LOUIS
CHESTNUT, L.L.C., a Delaware limited liability company, having its principal
place of business at 2901 Butterfield Road, Oak Brook, Illinois 60523, as
mortgagor (“Borrower”), to DANIEL S. HUFFENUS, having an address at 401 South
Tryon Street, Suite 2600, Charlotte, North Carolina 28202, as trustee
(“Trustee”) for the benefit of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., a
Delaware stock corporation, having an address at 1595 Spring Hill Road, Vienna,
Virginia 22182 (“MERS”), as nominee of BEAR STEARNS COMMERCIAL MORTGAGE, INC., a
New York corporation, having an address at 383 Madison Avenue, New York, New
York 10179, as beneficiary (together with its successors and assigns, “Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Loan Agreement dated as of the date hereof
between Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
Borrower has agreed to borrow from Lender the sum of ONE HUNDRED TWELVE MILLION
SIX HUNDRED NINETY FIVE THOUSAND AND NO/100 DOLLARS ($112,695,000.00) (the
“Loan”) as evidenced by that certain Promissory Note dated the date hereof made
by Borrower to Lender (such Note, together with all extensions, renewals,
replacements, restatements or modifications thereof being hereinafter referred
to as the “Note”). The final payment of the Note is due on January 1, 2037;

WHEREAS, Borrower desires to secure the payment of the Debt (as defined
hereinafter) and the performance of all of its obligations under the Note, the
Loan Agreement and the other Loan Documents; and

WHEREAS, this Security Instrument is that certain “Mortgage” as defined in the
Loan Agreement, and payment, fulfillment, and performance by Borrower of its
obligations thereunder and under the other Loan Documents are, subject to the
limits set forth herein, secured hereby, and each and every term and provision
of the Loan Agreement and the Note, including the rights, remedies, obligations,
covenants, conditions, agreements, indemnities, representations and warranties
of the parties therein, are hereby incorporated by reference herein as though
set forth in full and shall be considered a part of this Security Instrument
(the Loan Agreement, the Note, this Security Instrument, that certain Assignment
of Leases and Rents of even date herewith made by Borrower in favor of MERS, as
nominee of Lender (the “Assignment of Leases”) and all other documents
evidencing or securing the Debt are hereinafter referred to collectively as the
“Loan Documents”).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:


--------------------------------------------------------------------------------




ARTICLE I

GRANTS OF SECURITY

1.1           Property Mortgaged. Borrower does hereby irrevocably mortgage,
grant, bargain, pledge, assign, warrant, transfer and convey to MERS, as nominee
of Lender and its successors and assigns the following property, rights,
interests and estates now owned, or hereafter acquired by Borrower
(collectively, the “Property”):

(a)   Land. The real property described in Exhibit A attached hereto and made a
part hereof (the “Land”);

(b)  Additional Land. All additional lands, estates and development rights
hereafter acquired by Borrower for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;

(c)   Improvements. The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (collectively, the
“Improvements”);

(d)  Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, dower and rights of dower, curtesy and rights of curtesy, property,
possession, claim and demand whatsoever, both at law and in equity, of Borrower
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

(e)   Equipment. All “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code, now owned or hereafter acquired by Borrower, which is
used at or in connection with the Improvements or the Land or is located thereon
or therein (including, but not limited to, all machinery, equipment,
furnishings, and electronic data-processing and other office equipment now owned
or hereafter acquired by Borrower and any and all additions, substitutions and
replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto (collectively, the “Equipment”). Notwithstanding the foregoing,
Equipment shall not include any property belonging to tenants under leases
except to the extent that Borrower shall have any right or interest therein;

2


--------------------------------------------------------------------------------




(f)   Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Borrower which is so related to the Land and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the particular state in which the Equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Land, including, but not limited to, engines, devices for the operation
of pumps, pipes, plumbing, cleaning, call and sprinkler systems, fire
extinguishing apparatuses and equipment, heating, ventilating, plumbing,
laundry, incinerating, electrical, air conditioning and air cooling equipment
and systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Borrower’s interest therein) and all other utilities whether or
not situated in easements, all water tanks, water supply, water power sites,
fuel stations, fuel tanks, fuel supply, and all other structures, together with
all accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof (collectively,
the “Fixtures”). Notwithstanding the foregoing, “Fixtures” shall not include any
property which tenants are entitled to remove pursuant to leases except to the
extent that Borrower shall have any right or interest therein;

(g)  Personal Property. All furniture, furnishings, objects of art, machinery,
goods, tools, supplies, appliances, general intangibles, contract rights,
accounts, accounts receivable, franchises, licenses, certificates and permits,
and all other personal property of any kind or character whatsoever (as defined
in and subject to the provisions of the Uniform Commercial Code as hereinafter
defined), other than Fixtures, which are now or hereafter owned by Borrower and
which are located within or about the Land and the Improvements, together with
all accessories, replacements and substitutions thereto or therefor and the
proceeds thereof (collectively, the “Personal Property”), and the right, title
and interest of Borrower in and to any of the Personal Property which may be
subject to any security interests, as defined in the Uniform Commercial Code, as
adopted and enacted by the state or states where any of the Property is located
(the “Uniform Commercial Code”), superior in lien to the lien of this Security
Instrument and all proceeds and products of the above;

(h)  Leases and Rents. All leases, subleases or subsubleases, lettings,
licenses, concessions or other agreements (whether written or oral) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of the Land and the Improvements, and every modification,
amendment or other agreement relating to such leases, subleases, subsubleases,
or other agreements entered into in connection with such leases, subleases,
subsubleases, or other agreements and every guarantee, of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto, heretofore or hereafter entered into,
whether before or after the filing by or against Borrower of any petition for
relief under 11 U.S.C. §101 et seq., as the same may be

3


--------------------------------------------------------------------------------




amended from time to time (the “Bankruptcy Code”) (collectively, the “Leases”)
and all right, title and interest of Borrower, its successors and assigns
therein and thereunder, including, without limitation, cash or securities
deposited thereunder to secure the performance by the lessees of their
obligations thereunder and all rents, additional rents, revenues, issues and
profits (including all oil and gas or other mineral royalties and bonuses) from
the Land and the Improvements whether paid or accruing before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code (collectively, the “Rents”) and all proceeds from the sale or other
disposition of the Leases and the right to receive and apply the Rents to the
payment of the Debt;

(i)   Condemnation Awards. All awards or payments, including interest thereon,
which may heretofore and hereafter be made with respect to the Property, whether
from the exercise of the right of eminent domain (including but not limited to
any transfer made in lieu of or in anticipation of the exercise of the right),
or for a change of grade, or for any other injury to or decrease in the value of
the Property subject to the terms, provisions and conditions of the Loan
Agreement;

(j)   Insurance Proceeds. All proceeds in respect of the Property under any
insurance policies covering the Property, including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments, or
settlements made in lieu thereof, for damage to the Property subject to the
terms, provisions and conditions of the Loan Agreement;

(k)  Tax Certiorari. All refunds, rebates or credits in connection with
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction;

(1)  Conversion. All proceeds of the conversion, voluntary or involuntary, of
any of the foregoing including, without limitation, proceeds of insurance and
condemnation awards, into cash or liquidation claims;

(m) Rights. Subject to the terms, provisions and conditions of the Loan
Agreement, the right, in the name and on behalf of Borrower, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the
Property;

(n)  Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Borrower therein and thereunder, including, without limitation, the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Borrower thereunder, in each case, to the extent assignable;

4


--------------------------------------------------------------------------------




(o) Trademarks. All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property (excluding, however, the
name “Inland” and any mark registered to The Inland Group, Inc., or any of its
affiliates), in each case, to the extent assignable;

(p)  Accounts. All reserves, escrows and deposit accounts maintained by Borrower
with respect to the Property, including without limitation, all securities,
investments, property and financial assets held therein from time to time and
all proceeds, products, distributions or dividends or substitutions thereon and
thereof;

(q)  Letter of Credit. All letter-of-credit rights (whether or not the letter of
credit is evidenced by a writing) Borrower now has or hereafter acquires
relating to the properties, rights, titles and interests referred to in this
Section 1.1;

(r)   Tort Claims. All commercial tort claims Borrower now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.1; and

(s)  Other Rights. Any and all other rights of Borrower in and to the items set
forth in Subsections (a) through (r) above.

AND without limiting any of the other provisions of this Security Instrument, to
the extent permitted by applicable law, Borrower expressly grants to MERS, as
nominee of Lender, as secured party, a security interest in the portion of the
Property which is or may be subject to the provisions of the Uniform Commercial
Code which are applicable to secured transactions; it being understood and
agreed that the Improvements and Fixtures are part and parcel of the Land (the
Land, the Improvements and the Fixtures collectively referred to as the “Real
Property”) appropriated to the use thereof and, whether affixed or annexed to
the Real Property or not, shall for the purposes of this Security Instrument be
deemed conclusively to be real estate and mortgaged hereby.

1.2                 Assignment of Rents. Borrower hereby absolutely and
unconditionally assigns to MERS, as nominee of Lender, all of Borrower’s right,
title and interest in and to all current and future Leases and Rents; it being
intended by Borrower that this assignment constitutes a present, absolute
assignment and not an assignment for additional security only. Nevertheless,
subject to the terms of the Assignment of Leases and Section 7.1(h) of this
Security Instrument, Lender grants to Borrower a revocable license to collect,
receive, use and enjoy the Rents. Borrower shall hold the Rents, or a portion
thereof sufficient to discharge all current sums due on the Debt, for use in the
payment of such sums.

1.3                 Security Agreement. This Security Instrument is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property. By executing and delivering this

5


--------------------------------------------------------------------------------




Security Instrument, Borrower hereby grants to MERS, as nominee of Lender, as
security for the Obligations (hereinafter defined), a security interest in the
Fixtures, the Equipment and the Personal Property and other property
constituting the Property, whether now owned or hereafter acquired, to the full
extent that the Fixtures, the Equipment and the Personal Property may be subject
to the Uniform Commercial Code (said portion of the Property so subject to the
Uniform Commercial Code being called the “Collateral”). THE COLLATERAL IS OR
INCLUDES FIXTURES. If an Event of Default shall occur and be continuing, Lender,
in addition to any other rights and remedies which it may have, shall have and
may exercise immediately and without demand, any and all rights and remedies
granted to a secured party upon default under the Uniform Commercial Code,
including, without limiting the generality of the foregoing, the right to take
possession of the Collateral or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Collateral. Upon request or demand of Lender after the occurrence and
during the continuance of an Event of Default, Borrower shall, at its expense,
assemble the Collateral and make it available to Lender at a convenient place
(at the Land if tangible property) reasonably acceptable to Lender. Borrower
shall pay to Lender on demand any and all expenses, including reasonable legal
expenses and attorneys’ fees, incurred or paid by Lender in protecting its
interest in the Collateral and in enforcing its rights hereunder with respect to
the Collateral after the occurrence and during the continuance of an Event of
Default. Any notice of sale, disposition or other intended action by Lender with
respect to the Collateral sent to Borrower in accordance with the provisions
hereof at least ten (10) business days prior to such action, shall, except as
otherwise provided by applicable law, constitute commercially reasonable notice
to Borrower. The proceeds of any disposition of the Collateral, or any part
thereof, may, except as otherwise required by applicable law, be applied by
Lender to the payment of the Debt in such priority and proportions as Lender in
its discretion shall deem proper. Borrower’s (Debtor’s) principal place of
business is as set forth on page one hereof and the address of Lender (Secured
Party) is as set forth on page one hereof.

1.4           Fixture Filing. Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
described or referred to in this Security Instrument, and this Security
Instrument, upon being filed for record in the real estate records of the city
or county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said Uniform Commercial Code upon such of the Property that is or may become
fixtures.

The Borrower hereby authorizes the Lender at any time and from time to time to
file any initial financing statements, amendments thereto and continuation
statements with or without the signature of the Borrower as authorized by
applicable law, as applicable to all or part of the fixtures or Personal
Property. For purposes of such filings, the Borrower agrees to furnish any
information requested by the Lender promptly upon request by the Lender. The
Borrower also ratifies its authorization for the Lender to have filed any like
initial financing statements, amendments thereto and continuation statements, if
filed prior to the date of this Security Instrument. The Borrower hereby
irrevocably constitutes and appoints the Lender and any officer or agent of the
Lender, with full power of substitution, as its true and lawful attorneys-
in-fact

6


--------------------------------------------------------------------------------




with full irrevocable power and authority in the place and stead of the Borrower
or in the Borrower’s own name to execute in the Borrower’s name any documents
and otherwise to carry out the purposes of this Section 1.4, to the extent that
the Borrower’s authorization above is not sufficient. To the extent permitted by
law, the Borrower hereby ratifies all acts said attorneys-in-fact have lawfully
done in the past or shall lawfully do or cause to be done in the future by
virtue hereof. This power of attorney is coupled with an interest and shall be
irrevocable.

1.5                Pledges of Monies Held. Borrower hereby pledges to Lender any
and all monies now or hereafter held by Lender or on behalf of Lender,
including, without limitation, any sums deposited in the Lockbox Account (if
any), the Reserve Funds and Net Proceeds, as additional security for the
Obligations until expended or applied as provided in this Security Instrument or
in the Loan Agreement.

1.6                Grants to MERS. This Security Instrument and the benefit of
the grants, assignments and transfers made to Trustee in this Article I shall
inure to MERS solely in its capacity as Lender’s nominee.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto Trustee, as
trustee for the benefit of MERS, as nominee of Lender, and to its successors in
trust and assigns, forever;

IN TRUST, WITH THE POWER OF SALE, to secure payment to Lender of the Debt at the
time and in the manner provided for in the Note, the Loan Agreement, and this
Security Instrument;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Security Instrument,
shall well and truly perform the Other Obligations as set forth in this Security
Instrument and shall well and truly abide by and comply with each and every
covenant and condition set forth herein and in the Note, the Loan Agreement and
the other Loan Documents, these presents and the estate hereby granted shall
cease, terminate and be void, and Trustee shall reconvey the estate hereby
granted pursuant to Section 15.10 hereof.

ARTICLE II

DEBT AND OBLIGATIONS SECURED

2.1           Debt. This Security Instrument and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the debt
evidenced by the Note (the “Debt”).

7


--------------------------------------------------------------------------------




2.2          Other Obligations. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):

(a)   the performance of all other obligations of Borrower contained herein;

(b)  the performance of each obligation of Borrower contained in the Loan
Agreement and any other Loan Document; and

(c)   the performance of each obligation of Borrower contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part of the Note, the Loan Agreement or any other
Loan Document.

2.3          Debt and Other Obligations. Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations shall be referred to
collectively herein as the “Obligations.”

ARTICLE III

BORROWER COVENANTS

Borrower covenants and agrees that:

3.1                Payment of Debt. Borrower will pay the Debt at the time and
in the manner provided in the Loan Agreement, the Note and this Security
Instrument.

3.2          Incorporation by Reference. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note and (c) all and any
of the other Loan Documents, are hereby made a part of this Security Instrument
to the same extent and with the same force as if fully set forth herein, and in
the event of a conflict between the terms hereof and the terms of the Loan
Agreement, the terms of the Loan Agreement shall control.

3.3          Insurance. Borrower shall obtain and maintain, or cause to be
maintained, in full force and effect at all times insurance with respect to
Borrower and the Property as required pursuant to the Loan Agreement.

3.4          Maintenance of Property. Borrower shall cause the Property to be
maintained in a good and safe condition and repair. The Improvements, the
Fixtures, the Equipment and the Personal Property shall not be removed,
demolished or materially altered except as provided for in the Loan Agreement
(except for normal replacement of the Fixtures, the Equipment or the Personal
Property, tenant finish and refurbishment of the Improvements) without the
consent of Lender as provided for in the Loan Agreement. Borrower shall promptly
repair, replace or rebuild any part of the Property which may be destroyed by
any casualty, or become damaged, worn or dilapidated and shall complete and pay
for any structure at any time in the process of construction or repair on the
Land except as set forth in the Loan Agreement.

8


--------------------------------------------------------------------------------




3.5          Waste. Borrower shall not commit or suffer any waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or allow the
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way materially impair the value of the Property or the security of this
Security Instrument. Borrower will not, without the prior written consent of
Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.

3.6          Payment for Labor and Materials. (a) Subject to the terms,
provisions and conditions of the Loan Agreement, Borrower will promptly pay or
cause to be paid when due all bills and costs for labor, materials, and
specifically fabricated materials (“Labor and Material Costs”) incurred in
connection with the Property and never permit to exist beyond the due date
thereof in respect of the Property or any part thereof any lien or security
interest, even though inferior to the liens and the security interests hereof,
and in any event never permit to be created or exist in respect of the Property
or any part thereof any other or additional lien or security interest other than
the liens or security interests hereof except for the Permitted Encumbrances.

(b)  Subject to the terms, provisions and conditions of the Loan Agreement,
after prior written notice to Lender, Borrower, or any tenant of the Property
pursuant to the terms of such tenant’s lease, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any of the Labor and Material Costs, provided that (i) no Event of Default has
occurred and is continuing under the Loan Agreement, the Note, this Security
Instrument or any of the other Loan Documents, (ii) Borrower is permitted to do
so under the provisions of any other mortgage, deed of trust or deed to secure
debt affecting the Property, (iii) such proceeding shall suspend the collection
of the Labor and Material Costs from Borrower and from the Property or Borrower
shall have paid all of the Labor and Material Costs under protest, (iv) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder, (v) neither the Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost, and (vi) Borrower shall have furnished the security as may be
required in the proceeding, or as may be reasonably requested by Lender to
insure the payment of any contested Labor and Material Costs, together with all
interest and penalties thereon.

3.7          Performance of Other Agreements. Borrower shall observe and perform
each and every term, covenant and provision to be observed or performed by
Borrower pursuant to the Loan Agreement, any other Loan Document and any other
agreement or recorded instrument affecting or pertaining to the Property and any
amendments, modifications or changes thereto.

9


--------------------------------------------------------------------------------




3.8                Change of Name, Identity or Structure. Except as set forth in
the Loan Agreement, Borrower shall not change Borrower’s name, identity
(including its trade name or names) or, if not an individual, Borrower’s
corporate, partnership or other structure without notifying Lender of such
change in writing at least thirty (30) days prior to the effective date of such
change and, in the case of a change in Borrower’s structure, without first
obtaining the prior written consent of Lender which consent will not be
unreasonably withheld, delayed or conditioned provided that such action is
otherwise in compliance with the Loan Agreement. Borrower shall execute and
deliver to Lender, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change reasonably
required by Lender to establish or maintain the validity, perfection and
priority of the security interest granted herein. At the request of Lender,
Borrower shall execute a certificate in form reasonably satisfactory to Lender
listing the trade names under which Borrower intends to operate the Property,
and representing and warranting that Borrower does business under no other trade
name with respect to the Property.

3.9                Title. Borrower has good, marketable and insurable fee simple
title to the real property comprising part of the Property and good title to the
balance of such Property, free and clear of all Liens (as defined in the Loan
Agreement) whatsoever except the Permitted Encumbrances (as defined in the Loan
Agreement), such other Liens as are permitted pursuant to the Loan Documents and
the Liens created by the Loan Documents. To Borrower’s actual knowledge, the
Permitted Encumbrances in the aggregate do not materially adversely affect the
value, operation or use of the Property of Borrower’s ability to repay the Loan.
This Security Instrument, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien, security title and security interest on the Property, to the extent such
security interests can be perfected by filing; subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. There are no claims for
payment for work, labor or materials affecting the Property which are past due
and are or may become a lien prior to, or of equal priority with, the Liens
created by the Loan Documents unless such claims for payments are being
contested in accordance with the terms and conditions of this Security
Instrument.

3.10              Letter of Credit Rights. If Borrower is at any time a
beneficiary under a letter of credit relating to the properties, rights, titles
and interests referenced in Section 1.1 of this Security Instrument now or
hereafter issued in favor of Borrower, Borrower shall promptly notify Lender
thereof and, at the request and option of Lender, Borrower shall, pursuant to an
agreement in form and substance satisfactory to Lender, either (i) arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to Lender of the proceeds of any drawing under the letter of credit
or (ii) arrange for the Lender to become the transferee beneficiary of the
letter of credit, with Lender agreeing, in each case that the proceeds of any
drawing under the letter of credit are to be applied as provided in Section 7.2
of this Security Instrument.

10


--------------------------------------------------------------------------------




ARTICLE IV

OBLIGATIONS AND RELIANCES

4.1                Relationship of Borrower and Lender. The relationship between
Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Borrower, and no term or condition
of any of the Loan Agreement, the Note, this Security Instrument and the other
Loan Documents shall be construed so as to deem the relationship between
Borrower and Lender to be other than that of debtor and creditor.

4.2         No Reliance on Lender. The general partners, members, principals and
(if Borrower is a trust) beneficial owners of Borrower are experienced in the
ownership and operation of properties similar to the Property, and Borrower and
Lender are relying solely upon such expertise and business plan in connection
with the ownership and operation of the Property. Borrower is not relying on
Lender’s expertise, business acumen or advice in connection with the Property.

4.3         No Lender Obligations. (a) Notwithstanding the provisions of
Subsections 1.1(h) and (n) or Section 1.2, Lender is not undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to such agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents.

(b)  By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Security Instrument, the
Loan Agreement, the Note or the other Loan Documents, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

4.4         Reliance. Borrower recognizes and acknowledges that in accepting the
Loan Agreement, the Note, this Security Instrument and the other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in Section 4.1 of the Loan Agreement
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Lender; that such reliance existed on the part
of Lender prior to the date hereof, that the warranties and representations are
a material inducement to Lender in making the Loan; and that Lender would not be
willing to make the Loan and accept this Security Instrument in the absence of
the warranties and representations as set forth in Section 4.1 of the Loan
Agreement.

11


--------------------------------------------------------------------------------




ARTICLE V

FURTHER ASSURANCES

5.1                Recording of Security Instrument, Etc. Borrower forthwith
upon the execution and delivery of this Security Instrument and thereafter, from
time to time, will cause this Security Instrument and any of the other Loan
Documents creating a lien or security interest or evidencing the lien hereof
upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, the Property. Borrower will pay all taxes, filing, registration or recording
fees, and all expenses incident to the preparation, execution, acknowledgment
and/or recording of the Note, this Security Instrument, the other Loan
Documents, any note, deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and any modification or amendment of the foregoing documents, and all federal,
state, county and municipal taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of this Security
Instrument, any deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property or any instrument of further assurance,
and any modification or amendment of the foregoing documents, except where
prohibited by law so to do.

5.2         Further Acts, Etc. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Security Instrument or for filing, registering or recording this
Security Instrument, or for complying with all Legal Requirements. Borrower, on
demand, will execute and deliver, and in the event it shall fail to so execute
and deliver, hereby authorizes Lender to execute in the name of Borrower or
without the signature of Borrower to the extent Lender may lawfully do so, one
or more financing statements to evidence more effectively the security interest
of Lender in the Property. Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity
following an Event of Default, including without limitation such rights and
remedies available to Lender pursuant to this Section 5.2. Nothing contained in
this Section 5.2 shall be deemed to create an obligation on the part of Borrower
to pay any costs and expenses incurred by Lender in connection with the
Securitization or other sale or transfer of the Loan.

5.3         Changes in Tax, Debt, Credit and Documentary Stamp Laws. (a) If any
law is enacted or adopted or amended after the date of this Security Instrument
which deducts the Debt from the value of the Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in the Property, Borrower will pay the tax, with interest and
penalties thereon, if any.  If Lender is advised by counsel chosen by it that
the

12


--------------------------------------------------------------------------------




payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than one hundred eighty (180) days to
declare the Debt immediately due and payable.

(b)   Borrower will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Taxes or Other Charges assessed
against the Property, or any part thereof, and no deduction shall otherwise be
made or claimed from the assessed value of the Property, or any part thereof,
for real estate tax purposes by reason of this Security Instrument or the Debt.
If such claim, credit or deduction shall be required by law, Lender shall have
the option, by written notice of not less than one hundred eighty (180) days, to
declare the Debt immediately due and payable.

(c)   If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Security Instrument, or any of the other Loan
Documents or impose any other tax or charge on the same, Borrower will pay for
the same, with interest and penalties thereon, if any.

5.4          Splitting of Security Instrument. The provisions of Section 9.7 of
the Loan Agreement are hereby incorporated by reference herein.

5.5          Replacement Documents. Upon receipt of an affidavit of an officer
of Lender as to the loss, theft, destruction or mutilation of the Note or any
other Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other Loan Document,
Borrower will issue, in lieu thereof, a replacement Note or other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Note or other Loan
Document in the same principal amount thereof and otherwise of like tenor.

ARTICLE VI

DUE ON SALE/ENCUMBRANCE

6.1           Lender Reliance. Borrower acknowledges that Lender has examined
and relied on the experience of Borrower and its general partners, members,
principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property
conducted in accordance with the terms of the Loan Documents and applicable law.

13


--------------------------------------------------------------------------------




6.2          No Sale/Encumbrance. Except as set forth in Section 5.2.13 of the
Loan Agreement, Borrower agrees that Borrower shall not, without the prior
written consent of Lender, sell, convey, mortgage, grant, bargain, encumber,
pledge, assign, or otherwise transfer the Property or any part thereof,
including, but not limited to, a grant of an easement, restriction, covenant,
reservation or right of way (except as expressly permitted in Section 5.2.13 of
the Loan Agreement), or permit the Property or any part thereof to be sold,
conveyed, mortgaged, granted, bargained, encumbered, pledged, assigned, or
otherwise transferred, unless Lender shall consent thereto in accordance with
Section 6.4 hereof.

6.3          Sale/Encumbrance Defined. Except as permitted pursuant to the terms
of Section 5.2.13 of the Loan Agreement, a sale, conveyance, mortgage, grant,
bargain, encumbrance, pledge, assignment, or transfer within the meaning of this
Article 6 shall be deemed to include, but not be limited to, (a) an installment
sales agreement wherein Borrower agrees to sell the Property or any part thereof
for a price to be paid in installments; (b) an agreement by Borrower leasing all
or a substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (c) the voluntary or involuntary sale, conveyance, transfer or
pledge of the stock of the general partner of Borrower (or the stock of any
corporation directly or indirectly controlling such general partner by operation
of law or otherwise) or the creation or issuance of new stock by which an
aggregate of more than ten percent (10%) of such general partner’s stock shall
be vested in a party or parties who are not now stockholders; (d) the voluntary
or involuntary sale, conveyance, transfer or pledge of any general or limited
partnership interest in Borrower; (e) if Borrower, any general partner of
Borrower, any guarantor or any indemnitor is a limited liability company, the
change, removal or resignation of a member or managing member or the transfer or
pledge of the interest of any member or managing member or any profits or
proceeds relating to such interest; or (f) any other transfer prohibited by the
terms of the Loan Agreement.

6.4          Lender’s Rights. Except as set forth in the Loan Agreement, Lender
reserves the right to condition the consent required hereunder upon (a) a
modification of the terms hereof and of the Loan Agreement, the Note or the
other Loan Documents; (b) an assumption of the Loan Agreement, the Note, this
Security Instrument and the other Loan Documents as so modified by the proposed
transferee, subject to the provisions of Section 9.4 of the Loan Agreement; (c)
payment of all of Lender’s reasonable expenses incurred in connection with such
transfer including, without limitation, the cost of any third party reports,
legal fees, rating agency or required legal opinions; (d) the payment of an
assumption fee equal to one percent (1%) of the outstanding principal balance of
the Loan; (e) the confirmation in writing by the applicable Rating Agencies that
the proposed transfer will not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned in connection with any Securitization; (f) intentionally deleted; (g)
the proposed transferee’s continued compliance with the representations and
covenants set forth in Section 4.1.30 and 5.2.12 of the Loan Agreement; (h) the
delivery of evidence satisfactory to Lender that the single purpose nature and
bankruptcy remoteness of Borrower following such transfers are in accordance
with the then current standards of Lender and the Rating Agencies, or (i) such
other

14


--------------------------------------------------------------------------------




conditions as Lender shall determine in its reasonable discretion to be in the
interest of Lender, including, without limitation, the creditworthiness,
reputation and qualifications of the transferee with respect to the Loan and the
Property. Lender shall not be required to demonstrate any actual impairment of
its security or any increased risk of default hereunder in order to declare the
Debt immediately due and payable upon Borrower’s sale, conveyance, mortgage,
grant, bargain, encumbrance, pledge, assignment, or transfer of the Property
without Lender’s consent (to the extent such consent is required hereunder or
under the Loan Agreement). This provision shall apply to every sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, or transfer of the
Property regardless of whether voluntary or not, or whether or not Lender has
consented to any previous sale, conveyance, mortgage, grant, bargain,
encumbrance, pledge, assignment, or transfer of the Property.

ARTICLE VII

RIGHTS AND REMEDIES UPON DEFAULT

7.1           Remedies. Upon the occurrence and during the continuance of any
Event of Default, Borrower agrees that Lender or Trustee may take such action,
without notice or demand, as it deems advisable to protect and enforce its
rights against Borrower and in and to the Property, including, but not limited
to, the following actions, each of which may be pursued concurrently or
otherwise, at such time and in such order as Lender or Trustee may determine, in
its sole discretion, without impairing or otherwise affecting the other rights
and remedies of Lender or Trustee:

(a)   declare the entire unpaid Debt to be immediately due and payable;

(b)   institute proceedings, judicial or otherwise, for the complete foreclosure
of this Security Instrument under any applicable provision of law, in which case
the Property or any interest therein may be sold for cash or upon credit in one
or more parcels or in several interests or portions and in any order or manner;

(c)   with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Debt then due and
payable, subject to the continuing lien and security interest of this Security
Instrument for the balance of the Debt not then due, unimpaired and without loss
of priority;

(d)   sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Borrower therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entity or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;

15


--------------------------------------------------------------------------------




(e)  institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;

(f)   recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Security Instrument or the other Loan
Documents;

(g)  apply for the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the Debt and without regard for the solvency of Borrower, any
guarantor, indemnitor with respect to the Loan or of any Person, liable for the
payment of the Debt;

(h)  the license granted to Borrower under Section 1.2 hereof shall
automatically be revoked and Lender may, to the extent permitted pursuant to
procedures provided by applicable law, enter into or upon the Property, either
personally or by its agents, nominees or attorneys and dispossess Borrower and
its agents and servants therefrom, without liability for trespass, damages or
otherwise and exclude Borrower and its agents or servants wholly therefrom, and
take possession of all books, records and accounts relating thereto and Borrower
agrees to surrender possession of the Property and of such books, records and
accounts to Lender upon demand, and thereupon Lender may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Lender deems
advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents of the Property and every part thereof; (v) require Borrower
to pay monthly in advance to Lender, or any receiver appointed to collect the
Rents, the fair and reasonable rental value for the use and occupation of such
part of the Property as may be occupied by Borrower; (vi) require Borrower to
vacate and surrender possession of the Property to Lender or to such receiver
and, in default thereof, Borrower may be evicted by summary proceedings or
otherwise; and (vii) apply the receipts from the Property to the payment of the
Debt, in such order, priority and proportions as Lender shall deem appropriate
in its sole discretion after deducting therefrom all expenses (including
reasonable attorneys’ fees) incurred in connection with the aforesaid operations
and all amounts necessary to pay the Taxes, Other Charges, insurance and other
expenses in connection with the Property, as well as just and reasonable
compensation for the services of Lender, its counsel, agents and employees;

(i)   exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment, the Personal Property or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Fixtures, the Equipment, the Personal Property, and (ii) request Borrower
at its expense to assemble the Fixtures, the Equipment, the Personal Property

16


--------------------------------------------------------------------------------




and make it available to Lender at a convenient place acceptable to Lender. Any
notice of sale, disposition or other intended action by Lender with respect to
the Fixtures, the Equipment, the Personal Property sent to Borrower in
accordance with the provisions hereof at least five (5) days prior to such
action, shall constitute commercially reasonable notice to Borrower;

(j)   apply any sums then deposited or held in escrow or otherwise by or on
behalf of Lender in accordance with the terms of the Loan Agreement, this
Security Instrument or any other Loan Document to the payment of the following
items in any order in its uncontrolled discretion:

(i) Taxes and Other Charges;

(ii) Insurance Premiums;

(iii) Interest on the unpaid principal balance of the Note;

(iv) Amortization of the unpaid principal balance of the Note;

(v) All other sums payable pursuant to the Note, the Loan Agreement, this
Security Instrument and the other Loan Documents, including without limitation
advances made by Lender pursuant to the terms of this Security Instrument;

(k)  pursue such other remedies as Lender may have under applicable law; or

(1)  apply the undisbursed balance of any Net Proceeds Deficiency deposit,
together with interest thereon, to the payment of the Debt in such order,
priority and proportions as Lender shall deem to be appropriate in its
discretion.

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Security Instrument shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.

7.2          Application of Proceeds. The purchase money, proceeds and avails of
any disposition of the Property, and or any part thereof, or any other sums
collected by Lender pursuant to the Note, this Security Instrument or the other
Loan Documents, may be applied by Lender to the payment of the Debt in such
priority and proportions as Lender in its discretion shall deem proper.

7.3          Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default or if Borrower fails to make any payment or
to do any act as herein provided, Lender may, but without any obligation to do
so and without notice to or demand on Borrower and without releasing Borrower
from any obligation hereunder, make or do the same in such manner and to such
extent as Lender may deem necessary to protect the security hereof. Lender is
authorized to enter upon action or proceeding to the Property for such purposes,
or appear in, defend, or bring any action or proceeding to protect its interest
in the Property or to

17


--------------------------------------------------------------------------------




foreclose this Security Instrument or collect the Debt, and the cost and expense
thereof (including reasonable attorneys’ fees to the extent permitted by law),
with interest as provided in this Section 7.3, shall constitute a portion of the
Debt and shall be due and payable to Lender upon demand. All such costs and
expenses incurred by Lender in remedying such Event of Default or such failed
payment or act or in appearing in, defending, or bringing any such action or
proceeding shall bear interest at the Default Rate, for the period after notice
from Lender that such cost or expense was incurred to the date of payment to
Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by this Security Instrument and the other Loan
Documents and shall be immediately due and payable upon demand by Lender
therefor.

7.4          Actions and Proceedings. Lender has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Borrower, which
Lender, in its discretion, decides should be brought to protect its interest in
the Property.

7.5          Recovery of Sums Required To be Paid. Lender shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Debt as the same become due, without regard to whether or not the
balance of the Debt shall be due, and without prejudice to the right of Lender
thereafter to bring an action of foreclosure, or any other action, for a default
or defaults by Borrower existing at the time such earlier action was commenced.

7.6          Examination of Books and Records. At reasonable times and upon
reasonable notice, Lender, its agents, accountants and attorneys shall have the
right to examine the records, books, management and other papers of Borrower
which reflect upon their financial condition, at the Property or at any office
regularly maintained by Borrower where the books and records are located. Lender
and its agents shall have the right to make copies and extracts from the
foregoing records and other papers. In addition, at reasonable times and upon
reasonable notice, Lender, its agents, accountants and attorneys shall have the
right to examine and audit the books and records of Borrower pertaining to the
income, expenses and operation of the Property during reasonable business hours
at any office of Borrower where the books and records are located. This Section
7.6 shall apply throughout the term of the Note and without regard to whether an
Event of Default has occurred or is continuing. Unless an Event of Default shall
be continuing, in which event the action contemplated by this Section 7.6 shall
be at Borrower’s sole costs and expenses hereunder.

7.7          Other Rights. Etc. (a) The failure of Lender to insist upon strict
performance of any term hereof shall not be deemed to be a waiver of any term of
this Security Instrument. Borrower shall not be relieved of Borrower’s
obligations hereunder by reason of (i) the failure of Lender to comply with any
request of Borrower or any guarantor or indemnitor with respect to the Loan to
take any action to foreclose this Security Instrument or otherwise enforce any
of the provisions hereof or of the Note or the other Loan Documents, (ii) the
release, regardless of consideration, of the whole or any part of the Property,
or of any person liable for

18


--------------------------------------------------------------------------------


the Debt or any portion thereof, or (iii) any agreement or stipulation by Lender
extending the time of payment or otherwise modifying or supplementing the terms
of the Note, this Security Instrument or the other Loan Documents.

(b)  It is agreed that the risk of loss or damage to the Property is on
Borrower, and Lender shall have no liability whatsoever for decline in value of
the Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Lender shall not be deemed an election of judicial relief, if any
such possession is requested or obtained, with respect to any Property or
collateral not in Lender’s possession.

(c)  Lender or Trustee may resort for the payment of the Debt to any other
security held by Lender or Trustee in such order and manner as Lender or
Trustee, in its discretion, may elect. Lender or Trustee may take action to
recover the Debt, or any portion thereof, or to enforce any covenant hereof
without prejudice to the right of Lender or Trustee thereafter to foreclose this
Security Instrument. The rights of Lender or Trustee under this Security
Instrument shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender or Trustee shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision. Lender or Trustee shall not be limited
exclusively to the rights and remedies herein stated but shall be entitled to
every right and remedy now or hereafter afforded at law or in equity.

7.8           Right to Release Any Portion of the Property. Lender may release
any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the lien or priority of this Security Instrument, or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder. This
Security Instrument shall continue as a lien and security interest in the
remaining portion of the Property.

7.9          Violation of Laws. If the Property is not in material compliance
with Legal Requirements, Lender may impose additional requirements upon Borrower
in connection herewith including, without limitation, monetary reserves or
financial equivalents.

7.10        Recourse and Choice of Remedies. Notwithstanding any other provision
of this Security Instrument or the Loan Agreement, including, without
limitation, Section 9.4 of the Loan Agreement, Lender and other Indemnified
Parties (as hereinafter defined) are entitled to enforce the obligations of
Borrower, any guarantor or indemnitor contained in Sections 9.2, 9.3 and 9.4
herein and Section 9.4 of the Loan Agreement without first resorting to or
exhausting any security or collateral and without first having recourse to the
Note or any of the Property, through foreclosure or acceptance of a deed in lieu
of foreclosure or otherwise, and in the event Lender commences a foreclosure
action against the Property, Lender is entitled to pursue a

19


--------------------------------------------------------------------------------




deficiency judgment with respect to such obligations against Borrower and any
guarantor or indemnitor with respect to the Loan. The provisions of Sections
9.2, 9.3 and 9.4 herein and Section 9.4 of the Loan Agreement are exceptions to
any non-recourse or exculpation provisions in the Loan Agreement, the Note, this
Security Instrument or the other Loan Documents, and Borrower and any guarantor
or indemnitor with respect to the Loan are fully and personally liable for the
obligations pursuant to Sections 9.2, 9.3 and 9.4 herein and Section 9.4 of the
Loan Agreement. The liability of Borrower and any guarantor or indemnitor with
respect to the Loan pursuant to Sections 9.2, 9.3 and 9.4 herein and Section 9.4
of the Loan Agreement is not limited to the original principal amount of the
Note. Notwithstanding the foregoing, nothing herein shall inhibit or prevent
Lender from foreclosing or exercising any other rights and remedies pursuant to
the Loan Agreement, the Note, this Security Instrument and the other Loan
Documents, whether simultaneously with foreclosure proceedings or in any other
sequence. A separate action or actions may be brought and prosecuted against
Borrower pursuant to Sections 9.2, 9.3 and 9.4 herein and Section 9.4 of the
Loan Agreement, whether or not action is brought against any other Person or
whether or not any other Person is joined in the action or actions. In addition,
Lender shall have the right but not the obligation to join and participate in,
as a party if it so elects, any administrative or judicial proceedings or
actions initiated in connection with any matter addressed in Article 8 or
Section 9.4 herein.

7.11         Right of Entry. Upon reasonable notice to Borrower, Lender and its
agents shall have the right to enter and inspect the Property at all reasonable
times.

7.12         Release. Upon payment of all sums secured by this Security
Instrument, the Lender shall release this Security Instrument. The Borrower
shall pay the Lender’s reasonable costs incurred in releasing this Security
Instrument.

7.13         References to Lender. Notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, all references herein to
“Lender” shall be deemed to collectively or individually (as the context
requires) refer to Lender or to MERS, acting on behalf of and at the sole
direction of Lender in its capacity as Lender’s nominee, as each of their
interests may appear; provided, that, unless Lender, in its sole discretion,
shall determine otherwise, only Lender (and not MERS) shall be deemed to be
“Lender” with respect to (a) any consent or similar approval right granted to
Lender hereunder or under any of the other Loan Documents (including, without
limitation, any consent or similar approval right that is deemed granted if not
approved or denied within a specified time period), (b) any items, documents or
other information required to be delivered to Lender hereunder or under any of
the other Loan Documents (other than notices expressly required to be sent to
MERS) or (c) any future funding or other obligations of Lender to Borrower or
any affiliate of Borrower hereunder or under any of the other Loan Documents, if
any.

7.14         Failure to Act. Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, the failure of MERS to take any
action hereunder or under any of the other Loan Documents shall not (a) be
deemed to be a waiver of any term or

20


--------------------------------------------------------------------------------




condition of this Security Instrument or any of the other Loan Documents, or (b)
adversely affect any rights of Lender hereunder or under any of the other Loan
Documents.

ARTICLE VIII

ENVIRONMENTAL HAZARDS

8.1           Environmental Representations and Warranties. To the best of
Borrower’s knowledge, and except as otherwise disclosed by that certain
Environmental Site Assessment of the Property delivered to Lender (such report
is referred to below as the “Environmental Report”), Borrower hereby represents
and warrants (a) to the best of Borrower’s knowledge, based on the Environmental
Report, there are no Hazardous Substances (defined below) or underground storage
tanks in, on, or under the Property, except those that are both (i) in
compliance with Environmental Laws (defined below) and with permits issued
pursuant thereto and (ii) fully disclosed to Lender in writing pursuant the
Environmental Report; (b) there are no past, present or threatened Releases
(defined below) of Hazardous Substances in, on, under or from the Property which
has not been fully remediated in accordance with Environmental Law; (c) there is
no threat of any Release of Hazardous Substances migrating to the Property; (d)
there is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto, in connection with the Property which has not
been fully remediated in accordance with Environmental Law; (e) Borrower does
not know of, and has not received, any written or oral notice or other
communication from any Person (including but not limited to a governmental
entity) relating to Hazardous Substances or Remediation (defined below) thereof,
of possible liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing; and (f) Borrower has truthfully and fully provided to Lender, in
writing, any and all information relating to conditions in, on, under or from
the Property that is known to Borrower and that is contained in Borrower’s files
and records, including but not limited to any reports relating to Hazardous
Substances in, on, under or from the Property and/or to the environmental
condition of the Property.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. Environmental
Law includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety

21


--------------------------------------------------------------------------------




and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act.
Environmental Law also includes, but is not limited to, any present and future
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law: conditioning transfer of property upon a negative
declaration or other approval of a governmental authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
governmental authority or other Person, whether or not in connection with
transfer of title to or interest in property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
the Property; and relating to wrongful death, personal injury, or property or
other damage in connection with any physical condition or use of the Property.

“Hazardous Substances” include but are not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives, but excluding substances of kinds and in amounts ordinarily and
customarily used or stored in similar properties for the purpose of cleaning or
other maintenance or operations and otherwise in compliance with all
Environmental Laws.

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous Substances
or to anything referred to in Article 8.

8.2           Environmental Covenants. Borrower covenants and agrees that: (a)
all uses and operations on or of the Property, whether by Borrower or any other
Person, shall be in compliance with all Environmental Laws and permits issued
pursuant thereto; (b) Borrower shall not cause or permit the Release of any
Hazardous Substances in, on, under or from the Property; (c) there shall be no
Hazardous Substances in, on, or under the Property, except those that are both
(i) in compliance with all Environmental Laws and with permits issued pursuant
thereto and (ii) fully disclosed to Lender in writing; (d) Borrower shall keep
the Property free and clear of all liens and other encumbrances imposed pursuant
to any Environmental Law, whether due to any

22


--------------------------------------------------------------------------------




act or omission of Borrower or any other Person (the “Environmental Liens”); (e)
Borrower shall, at its sole cost and expense, fully and expeditiously cooperate
in all activities pursuant to Section 8.3 below, including but not limited to
providing all relevant information and making knowledgeable persons available
for interviews; (f) Borrower shall, at its sole cost and expense, perform any
environmental site assessment or other investigation of environmental conditions
in connection with the Property, pursuant to any reasonable written request of
Lender made in the event that Lender has a good faith reason to believe based
upon credible evidence or information that an environmental hazard exists on or
affects the Property (including but not limited to sampling, testing and
analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas), and share with Lender the reports and
other results thereof, and Lender and other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; (g) Borrower shall,
at its sole cost and expense, comply with all reasonable written requests of
Lender made in the event that Lender has a good faith reason to believe based
upon credible evidence or information that an environmental hazard exists on or
affects the Property to (i) reasonably effectuate Remediation of any condition
(including but not limited to a Release of a Hazardous Substance) in, on, under
or from the Property; (ii) comply with any Environmental Law; (iii) comply with
any directive from any governmental authority; and (iv) take any other
reasonable action necessary or appropriate for protection of human health or the
environment; (h) Borrower shall not do or knowingly allow any tenant or other
user of the Property to do any act that materially increases the dangers to
human health or the environment, poses an unreasonable risk of harm to any
Person (whether on or off the Property), impairs or may impair the value of the
Property, is contrary to any requirement of any insurer, constitutes a public or
private nuisance, constitutes waste, or violates any covenant, condition,
agreement or easement applicable to the Property; and (i) Borrower shall
immediately notify Lender in writing of (A) any presence or Releases or
threatened Releases of Hazardous Substances in, on, under, from or migrating
towards the Property; (B) any non-compliance with any Environmental Laws related
in any way to the Property; (C) any actual or potential Environmental Lien; (D)
any required or proposed Remediation of environmental conditions relating to the
Property; and (E) any written or oral notice or other communication of which
Borrower becomes aware from any source whatsoever (including but not limited to
a governmental entity) relating in any way to Hazardous Substances or
Remediation thereof, possible liability of any Person pursuant to any
Environmental Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Article 8.

8.3           Lender’s Rights. In the event that Lender has a good faith reason
to believe based upon credible evidence or information that an environmental
hazard exists on the Property, upon reasonable notice from Lender, Borrower
shall, at Borrower’s expense, promptly cause an engineer or consultant
satisfactory to Lender to conduct any environmental assessment or audit (the
scope of which shall be determined in Lender’s sole and absolute discretion) and
take any samples of soil, groundwater or other water, air, or building materials
or any other invasive testing requested by Lender and promptly deliver the
results of any such assessment, audit, sampling or other testing; provided,
however, if such results are not delivered to Lender within a reasonable period,
upon reasonable notice to Borrower, Lender and any other Person

23


--------------------------------------------------------------------------------




designated by Lender, including but not limited to any receiver, any
representative of a governmental entity, and any environmental consultant, shall
have the right, but not the obligation, to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole and absolute discretion) and taking samples of soil, groundwater
or other water, air, or building materials, and reasonably conducting other
invasive testing. Borrower shall cooperate with and provide access to Lender and
any such Person designated by Lender.

ARTICLE IX

INDEMNIFICATION

9.1           General Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement, punitive
damages, foreseeable and unforeseeable consequential damages, of whatever kind
or nature (including but not limited to reasonable attorneys’ fees and other
costs of defense) (collectively, the “Losses”) imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (a) ownership of
this Security Instrument, the Property or any interest therein or receipt of any
Rents; (b) any amendment to, or restructuring of, the Debt, and the Note, the
Loan Agreement, this Security Instrument, or any other Loan Documents; (c) any
and all lawful action that may be taken by Lender in connection with the
enforcement of the provisions of this Security Instrument or the Loan Agreement
or the Note or any of the other Loan Documents, whether or not suit is filed in
connection with same, or in connection with Borrower, any guarantor or
indemnitor and/or any partner, joint venturer or shareholder thereof becoming a
party to a voluntary or involuntary federal or state bankruptcy, insolvency or
similar proceeding; (d) any accident, injury to or death of persons or loss of
or damage to property occurring in, on or about the Property or any part thereof
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (e) performance of any labor or services or the
furnishing of any materials or other property in respect of the Property or any
part thereof; (f) the failure of any person to file timely with the Internal
Revenue Service an accurate Form 1099-B, Statement for Recipients of Proceeds
from Real Estate, Broker and Barter Exchange Transactions, which may be required
in connection with this Security Instrument, or to supply a copy thereof in a
timely fashion to the recipient of the proceeds of the transaction in connection
with which this Security Instrument is made; (g) any failure of the Property to
be in compliance with any Legal Requirements; (h) the enforcement by any
Indemnified Party of the provisions of this Article 9; (i) any and all claims
and demands whatsoever which may be asserted against Lender by reason of any
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants, or agreements contained in any Lease; (j) the payment of
any commission, charge or brokerage fee to anyone claiming through Borrower
which may be payable in connection with

24


--------------------------------------------------------------------------------




the funding of the Loan; or (k) any misrepresentation made by Borrower in this
Security Instrument or any other Loan Document. Notwithstanding the foregoing,
Borrower shall not be liable to the Indemnified Parties under this Section 9.1
for any Losses to which the Indemnified Parties may become subject to the extent
such Losses arise by reason of the gross negligence, illegal acts, fraud or
willful misconduct of the Indemnified Parties or Losses resulting from acts or
omissions arising after a completed foreclosure of the Property or acceptance by
Lender of a deed in lieu of foreclosure. Any amounts payable to Lender by reason
of the application of this Section 9.1 shall become immediately due and payable
and shall bear interest at the Default Rate from the date loss or damage is
sustained by Lender until paid. For purposes of this Article 9, the term
“Indemnified Parties” means Lender and any Person who is or will have been
involved in the origination of the Loan, any Person who is or will have been
involved in the servicing of the Loan secured hereby, any Person in whose name
the encumbrance created by this Security Instrument is or will have been
recorded, persons and entities who may hold or acquire or will have held a full
or partial interest in the Loan secured hereby (including, but not limited to,
investors or prospective investors in the Securities, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan secured hereby for the benefit of third parties) as well as the
respective directors, officers, shareholders, partners, employees, agents,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including but not limited to any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan,
whether during the term of the Loan or as a part of or following a foreclosure
of the Loan and including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

9.2           Mortgage and/or Intangible Tax. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of this Security Instrument, the Note or any of the other Loan Documents, but
excluding any income, franchise or other similar taxes. Borrower hereby agrees
that, in the event that it is determined that any documentary stamp taxes or
intangible personal property taxes are due hereon or on any mortgage or
promissory note executed in connection herewith (including, without limitation,
the Note), Borrower shall indemnify and hold harmless the Indemnified Parties
for all such documentary stamp and/or intangible taxes, including all penalties
and interest assessed or charged in connection therewith.

9.3           ERISA Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of Losses incurred in correcting any prohibited transaction or in the
sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Lender’s sole
discretion) that Lender may incur, directly or indirectly, as a result of a
default under Sections 4.1.9 or 5.2.12 of the Loan Agreement.

25


--------------------------------------------------------------------------------




9.4           Environmental Indemnification. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses and costs of Remediation
(whether or not performed voluntarily), engineers’ fees, environmental
consultants’ fees, and costs of investigation (including but not limited to
sampling, testing, and analysis of soil, water, air, building materials and
other materials and substances whether solid, liquid or gas) imposed upon or
incurred by or asserted against any Indemnified Parties, and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any presence of any Hazardous Substances in, on, above, or under
the Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from the Property; (c) any activity by
Borrower, any Person affiliated with Borrower or any tenant or other user of the
Property in connection with any actual, proposed or threatened use, treatment,
storage, holding, existence, disposition or other Release, generation,
production, manufacturing, processing, refining, control, management, abatement,
removal, handling, transfer or transportation to or from the Property of any
Hazardous Substances at any time located in, under, on or above the Property;
(d) any activity by Borrower, any Person affiliated with Borrower or any tenant
or other user of the Property in connection with any actual or proposed
Remediation of any Hazardous Substances at any time located in, under, on or
above the Property, whether or not such Remediation is voluntary or pursuant to
court or administrative order, including but not limited to any removal,
remedial or corrective action; (e) any past or present non-compliance or
violations of any Environmental Laws (or permits issued pursuant to any
Environmental Law) in connection with the Property or operations thereon,
including but not limited to any failure by Borrower, any Affiliate of Borrower
or any tenant or other user of the Property to comply with any order of any
Governmental Authority in connection with any Environmental Laws; (f) the
imposition, recording or filing of any Environmental Lien encumbering the
Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in Article 8 and this
Section 9.4; (h) any past, present or threatened injury to, destruction of or
loss of natural resources in any way connected with the Property, including but
not limited to costs to investigate and assess such injury, destruction or loss;
(i) any acts of Borrower or other users of the Property in arranging for
disposal or treatment, or arranging with a transporter for transport for
disposal or treatment, of Hazardous Substances owned or possessed by such
Borrower or other users, at any facility or incineration vessel owned or
operated by another Person and containing such or any similar Hazardous
Substance; (j) any acts of Borrower or other users of the Property, in accepting
any Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites selected by Borrower or such other users, from
which there is a Release, or a threatened Release of any Hazardous Substance
which causes the incurrence of costs for Remediation; (k) any personal injury,
wrongful death, or property damage arising under any statutory or common law or
tort law theory, including but not limited to damages assessed for the
maintenance of a private or public nuisance or for the conducting of an
abnormally dangerous activity on or near the Property; and (1) any
misrepresentation or inaccuracy in any representation or warranty or material
breach or failure to perform any covenants or other obligations pursuant to
Article 8. Notwithstanding the foregoing, Borrower shall not be liable under
this Section 9.4 for any Losses or costs of Remediation to which the Indemnified
Parties may become subject to the extent such

26


--------------------------------------------------------------------------------




Losses or costs of Remediation arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of the Indemnified Parties or Losses resulting
from acts or omissions arising after a completed foreclosure of the Property or
acceptance by Lender of a deed in lieu of foreclosure. This indemnity shall
survive any termination, satisfaction or foreclosure of this Security
Instrument, subject to the provisions of Section 10.5.

9.5           Duty to Defend; Attorneys’ Fees and Other Fees and Expenses. Upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, if the defendants in any such claim or proceeding
include both Borrower and any Indemnified Party and Borrower and such
Indemnified Party shall have reasonably concluded that there are any legal
defenses available to it and/or other Indemnified Parties that are different
from or additional to those available to Borrower, such Indemnified Party shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
Indemnified Party, provided that no compromise or settlement shall be entered
without Borrower’s consent, which consent shall not be unreasonably withheld.
Upon demand, Borrower shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

ARTICLE X

WAIVERS

10.1         Waiver of Counterclaim. To the extent permitted by applicable law,
Borrower hereby waives the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with this Security
Instrument, the Loan Agreement, the Note, any of the other Loan Documents, or
the Obligations.

10.2         Marshalling and Other Matters. To the extent permitted by
applicable law, Borrower hereby waives, to the extent permitted by law, the
benefit of all appraisement, valuation, stay, extension, reinstatement and
redemption laws now or hereafter in force and all rights of marshalling in the
event of any sale hereunder of the Property or any part thereof or any interest
therein. Further, Borrower hereby expressly waives any and all rights of
redemption from sale under any order or decree of foreclosure of this Security
Instrument on behalf of Borrower, and on behalf of each and every person
acquiring any interest in or title to the Property subsequent to the date of
this Security Instrument and on behalf of all persons to the extent permitted by
applicable law.

10.3         Waiver of Notice. To the extent permitted by applicable law,
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender or Trustee except with

27


--------------------------------------------------------------------------------




respect to matters for which this Security Instrument specifically and expressly
provides for the giving of notice by Lender or Trustee to Borrower and except
with respect to matters for which Lender or Trustee is required by applicable
law to give notice, and Borrower hereby expressly waives the right to receive
any notice from Lender or Trustee with respect to any matter for which this
Security Instrument does not specifically and expressly provide for the giving
of notice by Lender or Trustee to Borrower.

10.4         Waiver of Statute of Limitations. To the extent permitted by
applicable law, Borrower hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to payment of the Debt or performance of its Other Obligations.

10.5         Survival. The indemnifications made pursuant to Sections 9.3 and
9.4 herein and the representations and warranties, covenants, and other
obligations arising under Article 8, shall continue indefinitely in full force
and effect and shall survive and shall in no way be impaired by: any
satisfaction or other termination of this Security Instrument, any assignment or
other transfer of all or any portion of this Security Instrument or Lender’s
interest in the Property (but, in such case, shall benefit both Indemnified
Parties and any assignee or transferee), any exercise of Lender’s rights and
remedies pursuant hereto including but not limited to foreclosure or acceptance
of a deed in lieu of foreclosure, any exercise of any rights and remedies
pursuant to the Loan Agreement, the Note or any of the other Loan Documents, any
transfer of all or any portion of the Property (whether by Borrower or by Lender
following foreclosure or acceptance of a deed in lieu of foreclosure or at any
other time), any amendment to this Security Instrument, the Loan Agreement, the
Note or the other Loan Documents, and any act or omission that might otherwise
be construed as a release or discharge of Borrower from the obligations pursuant
hereto. Notwithstanding anything to the contrary contained in this Security
Instrument or the other Loan Documents, Borrower shall not have any obligations
or liabilities under the indemnification under Section 9.4 herein or other
indemnifications with respect to Hazardous Substances contained in the other
Loan Documents with respect to those obligations and liabilities that Borrower
can prove arose solely from Hazardous Substances that (i) were not present on or
a threat to the Property prior to the date that Lender or its nominee acquired
title to the Property, whether by foreclosure, exercise by power of sale,
acceptance of a deed-in-lieu of foreclosure or otherwise and (ii) were not the
result of any act or negligence of Borrower or any of Borrower’s affiliates,
agents or contractors.

ARTICLE XI

EXCULPATION

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein.

28


--------------------------------------------------------------------------------




ARTICLE XII

NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

Notices to MERS hereunder and under any of the other Loan Documents shall
include a copy thereof to Lender (to be addressed and delivered in accordance
with this Section 10.6 of the Loan Agreement) and shall be sent as follows:

MERS Commercial

P.O. Box 2300

Flint, Michigan 48501-2300

ARTICLE XIII

APPLICABLE LAW

13.1         GOVERNING LAW. THIS SECURITY INSTRUMENT SHALL BE DEEMED TO BE A
CONTRACT ENTERED INTO PURSUANT TO THE LAWS OF THE STATE WHERE THE PROPERTY IS
LOCATED AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED.

13.2         Usury Laws. Notwithstanding anything to the contrary, (a) all
agreements and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
interest, the interest contracted for, charged or received by Lender shall never
exceed the maximum lawful rate or amount, (b) in calculating whether any
interest exceeds the lawful maximum, all such interest shall be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Borrower to Lender, and (c) if through any contingency or event,
Lender receives or is deemed to receive interest in excess of the lawful
maximum, any such excess shall be deemed to have been applied toward payment of
the principal of any and all then outstanding indebtedness of Borrower to
Lender, or if there is no such indebtedness, shall immediately be returned to
Borrower.

13.3         Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the

29


--------------------------------------------------------------------------------




remainder of this Security Instrument and any other application of the term
shall not be affected thereby.

ARTICLE XIV

DEFINITIONS

All capitalized terms not defined herein shall the respective meanings set forth
in the Loan Agreement. Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Security
Instrument may be used interchangeably in singular or plural form and the word
“Borrower” shall mean “each Borrower and any subsequent owner or owners of the
Property or any part thereof or any interest therein,” the word “Lender” shall
mean “Lender and any subsequent holder of the Note,” the word “Note” shall mean
“the Note and any other evidence of indebtedness secured by this Security
Instrument,” the word “Property” shall include any portion of the Property and
any interest therein, and the phrases “attorneys’ fees”, “legal fees” and
“counsel fees” shall include any and all attorneys’, paralegal and law clerk
fees and disbursements, including, but not limited to, fees and disbursements at
the pre-trial, trial and appellate levels incurred or paid by Lender in
protecting its interest in the Property, the Leases and the Rents and enforcing
its rights hereunder.

ARTICLE XV

MISCELLANEOUS PROVISIONS

15.1         No Oral Change. This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

15.2         Successors and Assigns. This Security Instrument shall be binding
upon and inure to the benefit of Borrower and Lender and their respective
successors and assigns forever.

15.3         Inapplicable Provisions. If any term, covenant or condition of the
Loan Agreement, the Note or this Security Instrument is held to be invalid,
illegal or unenforceable in any respect, the Loan Agreement, the Note and this
Security Instrument shall be construed without such provision.

15.4         Headings, Etc. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

30


--------------------------------------------------------------------------------




15.5         Number and Gender. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

15.6         Subrogation. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Debt, the performance and discharge
of Borrower’s obligations hereunder, under the Loan Agreement, the Note and the
other Loan Documents and the performance and discharge of the Other Obligations.

15.7         Entire Agreement. The Note, the Loan Agreement, this Security
Instrument and the other Loan Documents constitute the entire understanding and
agreement between Borrower and Lender with respect to the transactions arising
in connection with the Debt and supersede all prior written or oral
understandings and agreements between Borrower and Lender with respect thereto.
Borrower hereby acknowledges that, except as incorporated in writing in the
Note, the Loan Agreement, this Security Instrument and the other Loan Documents,
there are not, and were not, and no persons are or were authorized by Lender to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the transaction which is the subject of the
Note, the Loan Agreement, this Security Instrument and the other Loan Documents.

15.8         Limitation on Lender’s Responsibility. No provision of this
Security Instrument shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Lender, nor shall it
operate to make Lender responsible or liable for any waste committed on the
Property by the tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger. Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession.”

15.9         Substitution of Trustee. Lender shall have, and is hereby granted
by Borrower, the irrevocable power to appoint one or more individuals as a
substitute Trustee hereunder, to be exercised at any time hereafter without
notice and without specifying any reason therefor, by filing for record in the
office where this Mortgage is recorded a deed of appointment or similar
instrument, and said power of appointment of one or more individuals as
successor Trustee may be exercised as often and whenever Lender deems it
advisable. The exercise of said power of appointment, no matter how often, shall
not be an exhaustion thereof. Upon the recordation of such deed of appointment
or similar instrument, the individual Trustee so appointed shall thereupon,
without any further act, become fully vested with identically the same

31


--------------------------------------------------------------------------------




title and estate in and to the Property and with all the rights, powers, trusts
and duties of their, his, hers or its predecessor in the trust hereunder with
like effect as if originally named as Trustee. Whenever in this Security
Instrument reference is made to Trustee, it shall be construed to mean each
individual appointed as Trustee for the time being, whether original or
successors or successor in trust. All title, estate, rights, powers, trusts and
duties hereunder given or appertaining to or devolving upon Trustee shall be in
each of the individuals appointed as Trustee so that any action hereunder or
purporting to be hereunder of any one of the individuals appointed as Trustee
shall for all purposes be considered to be, and as effective as, the action of
Trustee.

15.10       Reconveyance. Upon written request of the Lender and surrender of
this Security Instrument and the Note to Trustee for cancellation or
endorsement, and upon payment of its fees and charges, Trustee shall reconvey,
without warranty, all or any part of the property then subject to this Security
Instrument. Any reconveyance, whether full or partial, may be made in terms to
“the person or persons legally entitled thereto,” and the recitals in such
reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof.

ARTICLE XVI

STATE SPECIFIC PROVISIONS

Principles of Construction. In the event of any inconsistencies between the
terms and conditions of this Article 16 and the terms and conditions of this
Security Instrument, the terms and conditions of this Article 16 shall control
and be binding.

16.1         Missouri Provisions.

(a)           The right of Lender to collect and receive the Rents from the
Property or to take possession of the Property or to exercise any of the rights
or powers herein granted to Lender shall, to the extent not prohibited by law,
also extend to the period from and after the filing of any suit or the taking of
other actions to foreclose the lien of this Security Instrument, including any
period allowed by law for the redemption of the Property after any foreclosure
sale.

(b)           Upon the occurrence of an Event of Default, Lender shall, at its
option and without notice or demand, be entitled to enter upon the Property to
take immediate possession of the personalty and the fixtures. Lender may sell
all or any portion of the personalty and the fixtures at public or private sale
in accordance with the Uniform Commercial Code as adopted in Missouri or in
accordance with the foreclosure advertisement and sale provisions under this
Security Instrument. Borrower agrees that a commercially reasonable manner of
disposition of the personalty and the fixtures upon a default shall include,
without limitation and at the option of Lender, the sale of personalty and the
fixtures, in whole or in part, concurrently with a foreclosure sale of the
Property in accordance with the provisions of this Security Instrument. In the
further event Lender shall dispose of any or all of the personalty and the
fixtures after default, the proceeds of disposition shall be applied in the
following order:    (i) to the expenses of

32


--------------------------------------------------------------------------------




retaking, holding, preparing for sale, selling and the like; (ii) to the
reasonable attorneys’ fees and legal expenses incurred by Lender; and (iii) to
the satisfaction of the indebtedness secured hereby. Borrower hereby waives any
right of redeeming the personalty and the fixtures whether foreclosure with
regard thereto is coterminous with or separate from foreclosure of the Property.

(c)           If an Event of Default shall occur and be continuing, Trustee is
authorized and empowered to proceed to sell the Property as one parcel in its
entirety or any part thereof, either in mass or in parcels, at the absolute
discretion of Trustee, at public vendue, to the highest bidder for cash at the
door of the courthouse or other location then customarily employed for that
purpose in the county (or city) where the Property is located, first giving
notice of the time and place of sale, and a description of the property to be
sold, by advertisement published and as is provided by the laws of the State of
Missouri then in effect, and upon sale shall execute and deliver a deed of
conveyance of the property sold to the purchaser or purchasers thereof, and any
statement or recital of fact in such deed, in relation to the non-payment of the
money hereby secured to be paid, existence of the indebtedness so secured,
notice of advertisement, sale and receipt of the proceeds of sale, shall be
prima facie evidence of the truth of such statements or recital, and Trustee
shall receive the proceeds of such sale out of which Trustee shall dispose of
the proceeds: FIRST, to discharge the expenses of executing this Security
Instrument, including a reasonable commission to Trustee, and all proper costs,
charges and expenses of the sale and reasonable attorney’s fees in connection
with the sale; SECOND, to discharge all taxes, levies and assessments with costs
and interest thereon from the date of advance to the date of sale at an interest
rate equal to the Default Rate, including all monies previously advanced for
taxes, levies and assessments and the due pro rata portion thereof for the
current year; THIRD, to discharge in the order of their priority, if any, the
remaining debts and obligations secured by this Security Instrument, and liens
of record inferior thereon, it being agreed that the Loan shall, upon such sale
being made before the maturity date of the Loan, be and become immediately due
and payable; less the expense, if any, of obtaining possession upon the delivery
and surrender to the purchaser of possession of the Property; and FOURTH, the
residue of the proceeds shall be paid to Borrower and its assigns, provided,
however, that as to such residue Trustee shall not be bound by any inheritance,
devise, conveyance, assignment or lien upon Borrower’s equity, without actual
notice prior to distribution. Lender may bid and become purchaser at any sale
under this Security Instrument. The power of sale hereunder shall not be
exhausted by any one or more such sales (or attempts to sell) as to all or any
portion of the Property remaining unsold, but shall continue unimpaired until
all of the Property has been sold or all indebtedness of Borrower to Lender
secured hereby shall have been paid in full.

(d)           Trustee may sell and convey the Property under the power
aforesaid, although Trustee has been, may now be or may hereafter be attorney or
agent of Lender in respect to the loan made by Lender evidenced by the Loan
Documents or this Security Instrument or in respect to any matter of business
whatsoever.

(e)           Trustee hereby lets the Property to Borrower until a sale be had
under the foregoing provisions, upon the following terms and conditions, such
letting being to-wit: Borrower and every and all persons claiming or possessing
the Property, or any part thereof, by, through or under Borrower shall pay rent
therefor during said term at the rate of one cent per

33


--------------------------------------------------------------------------------




month, payable monthly upon demand, and shall surrender immediate peaceable
possession of the Property, to the purchaser thereof, under such sale, without
notice or demand therefor. Should possession not be surrendered as provided for
herein the purchaser shall be entitled to institute proceedings for possession
as aforesaid.

(f)            In the event any foreclosure advertisement is running or has run
at the time of such appointment of a successor trustee, the successor trustee
may consummate the advertised sale without the necessity of republishing such
advertisement. The making of oath or giving of bond by Trustee or any successor
trustee is expressly waived.

(g)           Statutory Notice – Insurance. The following notice is given
pursuant to Section 427.120 of the Missouri Revised Statutes; nothing contained
herein shall be deemed to limit or modify the terms of this Security Instrument.

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS SECURITY
INSTRUMENT, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS
IN YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS.
THE COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM
THAT IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL
ANY INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY THIS SECURITY INSTRUMENT. IF WE PURCHASE
INSURANCE FOR THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND OTHER CHARGES WE MAY
IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE
DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE
INSURANCE MAY BE ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE
COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE THAT YOU MAY BE
ABLE TO OBTAIN ON YOUR OWN.

[NO FURTHER TEXT ON THIS PAGE]

34


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Borrower the
day and year first above written.

 

 

BORROWER:

 

 

 

 

 

 

 

 

MB ST. LOUIS CHESTNUT, L.L.C., a Delaware
limited liability company

 

 

 

 

 

 

 

 

By:

Minto Builders (Florida), Inc., a Florida
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Valerie Medina

 

 

 

 

 

 

Name:

Valerie Medina

 

 

 

 

 

Title:

Assistant Secretary

 

35


--------------------------------------------------------------------------------




ACKNOWLEDGMENT

STATE OF  Illinois

COUNTY OF  DuPage

The foregoing instrument was acknowledged before me this 18 day of December 2006
by Valerie Medina as Asst. Secretary of MINTO BUILDERS (FLORIDA), INC., a
Florida corporation, which is the sole member of MB ST. LOUIS CHESTNUT, L.L.C.,
a Delaware limited liability company, who executed the foregoing instrument, and
acknowledged the execution thereof to be her free act and deed as such officer
on behalf of said corporation in its capacity as general partner of said limited
partnership, in its capacity as sole member and manager of said limited
liability company for the use and purposes therein mentioned, and the said
instrument is the act and deed of said corporation, limited partnership and
limited liability company. She is personally known to me or who has
produced                                     as identification.

My commission expires:

 

ROSE MARIE ALLRED

 

[Notarial Seal]

 

Print Name:

 

 

Notary Public

 

 

Serial Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICIAL SEAL

 

ROSE MARIE ALLRED

 

NOTARY PUBLIC - STATE OF ILLINOIS

 

MY COMMISSION EXPlRES:05/21/09

 

36


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

(the legal description follows on next page)


--------------------------------------------------------------------------------